





FORBEARANCE AGREEMENT

This Forbearance Agreement (this “Agreement”) is entered into as of May 15,
2007, by and between SILICON VALLEY BANK, a California-chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 535 Fifth Avenue, 27th Floor, New
York, New York 10017 (“Bank”) and AXS-ONE INC., a Delaware corporation with its
chief executive office located at 301 Route 17 North, Rutherford, New Jersey
07070 (“Borrower”).

1.

DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of September 13, 2005, evidenced
by, among other documents, a certain Amended and Restated Loan and Security
Agreement dated as of September 13, 2005, between Borrower and Bank, as amended
by a certain First Loan Modification Agreement dated as of March 14, 2006,
between Borrower and Bank, as further amended by a certain Second Loan
Modification Agreement dated as of October 31, 2006, between Borrower and Bank,
as further amended by a certain Third Loan Modification Agreement dated as of
November 11, 2006, between Borrower and Bank, and as further amended by a
certain Fourth Loan Modification Agreement dated as of March 6, 2007, between
Borrower and Bank (as amended, the “Loan Agreement”).  Capitalized terms used
but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2.

DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated as of October 31, 2006 (the “IP Security Agreement”) (together with any
other collateral security granted to Bank, the  “Security Documents”).
 Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.

ACKNOWLEDGMENT OF DEFAULT; FORBEARANCE BY BANK.  Borrower acknowledges that it
is currently in default under the Loan Agreement by virtue of its failure to
comply with the financial covenant set forth in subsection (a) of Section 5 of
the Schedule to the Loan Agreement (relative to Borrower’s Tangible Net Worth)
as of the months ended February 28, 2007 and March 31, 2007 (the “Existing
Defaults”).  In addition, Borrower acknowledges that Borrower will be unable to
comply with the financial covenant set forth in subsection (a) of Section 5 of
the Schedule to the Loan Agreement (relative to Borrower’s Tangible Net Worth)
thereof as of the month ending April 30, 2007 (the “Future Default”) (the
Existing Defaults and the Future Default are collectively referred to as the
“Defaults”).  Bank, however, hereby agrees to forbear from exercising its rights
and remedies with respect to the Defaults until the earlier to occur of (i) an
Event of Default under the Loan Agreement (other than the Defaults) or (ii) June
15, 2007.  Borrower hereby acknowledges and agrees that except as specifically
provided herein, nothing in this section or anywhere in this Agreement shall be
deemed or otherwise construed as a waiver by the Bank of the Defaults or of any
of its rights and remedies pursuant to the Existing Loan Documents, applicable
law or otherwise.

4.

FEES.  Borrower shall pay to Bank a forbearance fee equal to Seven Thousand Five
Hundred Dollars ($7,500.00) which fee shall be due on the date hereof and shall
be deemed fully earned as of the date hereof.  Borrower shall also reimburse
Bank for all legal fees and expenses incurred in connection with this Agreement.

5.

RATIFICATION OF IP SECURITY AGREEMENT.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Security
Agreement and acknowledges, confirms and agrees that the IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.











--------------------------------------------------------------------------------







6.

RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of August 11, 2004 between Borrower and Bank,
and acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in the Perfection Certificate have not changed, as of the date
hereof.

7.

CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8.

RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9.

NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

10.

CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Agreement, the terms of the Existing Loan
Documents remain unchanged and in full force and effect.  Bank’s agreement to
modifications to the existing Obligations pursuant to this Agreement in no way
shall obligate Bank to make any future modifications to the Obligations.
 Nothing in this Agreement shall constitute a satisfaction of the Obligations.
 It is the intention of Bank and Borrower to retain as liable parties all makers
of Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Agreement.

11.

COUNTERSIGNATURE.  This Agreement shall become effective only when it shall have
been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]











--------------------------------------------------------------------------------







This Agreement is executed as of the date first written above.

BORROWER:

BANK:

AXS-ONE INC.

SILICON VALLEY BANK

By: /s/ Joseph P. Dwyer

By: /s/ Jay T. Tracy

Name: Joseph P. Dwyer

Name: Jay T. Tracy

Title: Chief Financial Officer

Title: Vice President














--------------------------------------------------------------------------------